Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent City Manager Jean-Ann Mc-Grane, dated October 7, 2005, which, after a hearing, found the petitioner guilty of six charges of misconduct and terminated his employment as a traffic equipment servicer.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner was guilty of misconduct is supported by substantial evidence ánd therefore may not be set aside (see Matter of Torrance v Stout, 38 AD3d 910 [2007]). Furthermore, in light of the petitioner’s repeated misconduct, the penalty of dismissal was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974]; Matter of Maher v Cade, 15 AD3d 489, 489-490 [2005]).
*632The petitioner’s remaining contention is without merit. Spolzino, J.P., Dillon, Angiolillo and Dickerson, JJ., concur.